DETAILED ACTION
This Office action is in response to Amendment filed on 17 June 2022.  Claims 1-14 and 16-21 are pending in the application. Claim 15 has been cancelled. Claim 21 is newly submitted.

This application is a continuation of application Serial No. 16/045,266, filed on 25 July 2018, now US Patent 10,818,658, which is a divisional of application Serial No. 15/379,632, filed on 15 December 2016, now US Patent 10,651,171.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
In light of Applicant’s Amendment, the rejection of claims 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn.

                                                             Drawings
The objection to the drawings has been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagano et al., US 2004/0232494, newly cited.
Nagano et al. disclose a  device, shown in Fig. 2, comprising:
a first gate stack (see Tr3) disposed on a substrate 11, the first gate stack including a first gate dielectric layer 282 (as shown in Fig. 8) and a first gate electrode 303;
a first spacer layer 36A disposed on the first gate stack and interfacing with the first gate dielectric layer 282; 
a second spacer layer 38A disposed on the first spacer layer 36Aand formed of a different material than the first spacer layer (see Fig. 2 and paragraph [0084]); and 
a first dielectric layer 35A disposed between the first spacer layer 35A and the first gate dielectric layer 282 such that the first dielectric layer 35A interfaces with the first gate dielectric layer 282 and the first spacer layer 36A, wherein a portion of the first gate dielectric layer 282 extends under the first dielectric layer 35A such that the portion of the first gate dielectric layer 282 s disposed between the substrate 11 and the first dielectric layer 35A, as shown in Fig. 2.  
With respect to claim 2, in the device of Nagano et al., the first spacer layer 36A has first sidewall surface facing the second spacer 38A and an opposing second sidewall surface facing the first gate stack, and wherein the first dielectric layer 35A extends from the second sidewall of the first spacer layer 36A  the first gate dielectric layer 282, as shown in Fig. 2.  
With respect to claim 3, the device of Nagano et al. further comprises:
 a second gate stack (see Tr2) disposed on the substrate, the second gate stack including a second gate dielectric layer 281 and a second gate electrode 302 (see Fig. 8), the second gate dielectric layer 281 being thicker than the first gate dielectric layer 282, as shown in Figs. 2 and 8; 
a third spacer layer 36A disposed on the second gate stack and interfacing with the second gate dielectric layer 281; 
a fourth spacer layer 38A disposed on the third spacer layer 36A and formed of a different material than the third spacer layer (see paragraph [084}; and 
a second dielectric layer 35A disposed between the third spacer layer 36A and the second gate dielectric layer 281 such that the second dielectric layer 35A interfaces with the second gate dielectric layer 281 and the third spacer layer 38A. 

 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,651,171. Although the claims at issue are not identical, they are not patentably distinct from each other because the semiconductor structure of the patented claims encompasses the device of the pending claims. The claims pending in the instant application are broader than the patented claims.
Claims 8-14 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 9, 13, 15, 18, and 19 of U.S. Patent No. 10,651,171. Although the claims at issue are not identical, they are not patentably distinct from each other because the semiconductor structure of the patented claims encompasses the device of the pending claims. The claims pending in the instant application are broader than the patented claims.
Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 9, 13, 15, 18, and 19 of U.S. Patent No. 10,651,171. Although the claims at issue are not identical, they are not patentably distinct from each other because the semiconductor structure of the patented claims encompasses the device of the pending claims. The claims pending in the instant application are broader than the patented claims.

Response to Arguments
Applicant’s arguments with respect to claim s 1-14 and 16-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s request that the non-statutory double patenting rejection be held in abeyance is acknowledged. However, a Notice of Allowance cannot be issued in the present application if there is an outstanding double patenting rejection.16 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose semiconductor devices having insulating sidewall spacers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822